Exhibit 10.40
AMENDMENT TO SUBLEASE AGREEMENT
This Amendment to Sublease Agreement (the “Sublease”) is entered into this 22nd
day of October 2008 by and between Cordillera Corporation (“Sublessor”) and
Oceanic Exploration Company (“Sublessee”).
WHEREAS, Sublessor and Sublessee entered into that certain Sublease Agreement
effective as of April 1, 2008;
WHEREAS, Sublessor and Sublessee wish to amend and extend the term of the
Sublease;
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
Sublessor and Sublessee agree as follows:

  1.   The following language shall be added to Section 2:         Sublessor and
Sublessee agree that the term of the Sublease shall be extended for a seventeen
(17) month period commencing November 1, 2008 and terminating March 31, 2010
(the “Extended Term”). During the Extended Term either party may terminate the
Sublease by giving the other party a minimum of thirty (30) days written notice.
    2.   The following language should be added to Section 6:         Rent for
the Extended Term. Sublessee agrees to pay rent for the Extended Term at the
rate of $12.00 per square foot payable in monthly installments of $940.00
without notice or demand on the first day of each successive month during the
Extended Term.

All provisions of the Sublease not expressly modified herein shall remain
unchanged and in full force and effect. In the event of any inconsistency
between the provisions of the Sublease and this Amendment, the provisions of
this Amendment shall be deemed controlling.
IN WITNESS WHEREOF, the Sublessor and Sublessee have executed this Amendment to
Sublease Agreement on the day and year first above written.

                      SUBLESSOR:       SUBLESSEE:    
 
                    CORDILLERA CORPORATION       OCEANIC EXPLORATION COMPANY    
 
                   
By:
  /s/ Nicole J. Champine       By:   /s/ Janet A. Holle    
 
 
 
Nicole J. Champine          
 
Janet A. Holle    
 
  Vice President and General Counsel           Vice President    
 
                                ACCEPTED BY OWNER:                 SORRENTO WEST
PROPERTIES, INC.    
 
                   
 
          By:   /s/ Bart Brundage
 
Bart Brundage    
 
              Vice President    

 

 